Title: To Alexander Hamilton from Josiah Parker, 14 April 1800
From: Parker, Josiah
To: Hamilton, Alexander


          
            Dear Sir,
            Phila. April 14th. 1800
          
          I take the liberty to recommend my friend Lt. John Hancock of the Artillerists & Engineers to your Civilities; He is a Young Gentn. who I feel much interest in and flatter myself you will find him worthy of your confidence
          very respectfully I have the honor to be yr. Mo. Ob. Servt.
          
            J: Parker
          
          Majr. Genl. Hamilton
        